      2:19-cv-02125-CSB-EIL # 1      Page 1 of 30                                        E-FILED
                                                             Thursday, 09 May, 2019 02:56:32 PM
                                                                   Clerk, U.S. District Court, ILCD

                     UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF ILLINOIS

RYAN HUBERT, individually and on               Case No.
behalf of all others similarly situated,

       Plaintiff,
                                               JURY TRIAL DEMANDED
v.

FORD MOTOR COMPANY,

       Defendant.


                        CLASS ACTION COMPLAINT

      Plaintiff Ryan Hubert, individually and on behalf of the other members of the

below-defined nationwide and statewide classes he seeks to represent (collectively,

the “Class”), by and through his undersigned attorneys, hereby alleges against

Defendant Ford Motor Company (“Defendant” or “Ford”) as follows:

                                INTRODUCTION

      1.     This is a class action lawsuit brought by Plaintiff Ryan Hubert on behalf

of himself and a class of current and former owners or lessees of model year 2017

through 2019 Ford automobiles that were marketed and sold with false fuel-




                                           1
       2:19-cv-02125-CSB-EIL # 1        Page 2 of 30




economy ratings. Such vehicles include the 2019 Ford Ranger and the 2018 Ford F-

150 (collectively “Class Vehicles”).1

      2.     Ford represented to customers their vehicles had achieved specific

MPG estimates. Ford, however, concealed that it conducted inadequate and

inaccurate EPA fuel economy testing, resulting in Class Vehicles with overstated

miles-per gallon EPA fuel economy ratings.

      3.     Ford’s EPA fuel economy ratings and advertising statements overstated

by a material amount the actual numbers that the required testing would have

produced. These misstatements are material because the EPA numbers provide a

necessary tool for vehicle comparison for consumers when evaluating vehicles to

lease or purchase, and they exist to help foster realistic numbers with which

consumers can compare one of the most important factors in new-car buyers’

purchase decisions.

      4.     The use of EPA’s testing methods is required by federal law, but Ford’s

testing methods were flawed and insufficient. They produced inaccurate fuel

economy ratings that did not comply with federal regulations. Ford itself admits that

its U.S. emissions certification process is a cause for concern.




1
 Plaintiff reserves the right to amend or add to the vehicle models included in the
definition of Class Vehicles after conducting discovery.

                                            2
       2:19-cv-02125-CSB-EIL # 1     Page 3 of 30




      5.     Ford knew or should have known facts indicating the inaccuracies in

the promised gas mileages of its vehicles. Ford consciously or recklessly disregarded

facts that indicated the fuel economy ratings were erroneous and overstated.

      6.     Since at least September of 2018 Ford has been aware of concerns

pertaining to gas mileage inaccuracies through Ford’s “Speak Up” employee

reporting channel. Furthermore, standard internal testing and investigation should

have revealed the problem.

      7.     Ford willfully and uniformly failed to identify and correct its

misstatements. Ford’s failure to disclose the defects in its fuel economy testing

constitutes an actionable misrepresentation, an unfair, unlawful, fraudulent, and

deceptive business practice in violation of consumer protection laws of various

States, and a breach of the express warranties offered by Ford. Additionally, Ford’s

failure to comply with federal law violates the unfair competition law.

      8.     This action seeks relief for the injuries sustained as the result of the

inaccurate testing methods used by Ford to ascertain the fuel economy ratings of its

vehicles and material misstatements regarding those ratings used in the marketing

and sales of certain 2017-2019 Ford vehicles in the United States.

      9.     Plaintiff and the other Class members have been damaged by Ford’s

misrepresentations, concealment, and non-disclosure of the incorrect fuel economy

numbers, because they were misled into purchasing Ford vehicles of a quality


                                         3
       2:19-cv-02125-CSB-EIL # 1      Page 4 of 30




different than they were promised and paying more for their Class Vehicles than

they otherwise would have, and by paying higher fuel costs that they would

otherwise have not paid.

                             JURISDICTION AND VENUE

      10.    This Court has diversity jurisdiction over this action under 28 U.S.C.

§ 1332(a) and (d) because the amount in controversy for the Class exceeds

$5,000,000 and Plaintiff and other putative class members are citizens of a different

state than Defendant.

      11.    This Court has personal jurisdiction over Plaintiff because he is a

United States citizen and resides within this judicial district. This Court has personal

jurisdiction over Ford, because it conducted and continues to conduct substantial

business in the District and because it has committed the acts and omissions

complained of herein in the District, including the marketing and leasing of the Class

Vehicles in this District.

      12.    Venue as to Defendant is proper in this judicial district under 28 U.S.C

§ 1391 because Defendant sells a substantial number of automobiles in this District,

has dealerships in this District, and many of Defendant’s acts complained of herein

occurred within this District, including the marketing and leasing of the Class

Vehicles to Plaintiff and members of the putative Class in this district.

                                      PARTIES


                                           4
       2:19-cv-02125-CSB-EIL # 1      Page 5 of 30




      13.    Plaintiff Ryan Hubert is a citizen of the State of Illinois, and currently

resides in Champaign, Illinois.

      14.    In or about February of 2019, Plaintiff purchased a new 2018 Ford F-

150 XL from Heller Ford, an authorized Ford dealership, located in El Paso, Illinois

for personal, family, and/or household use.

      15.    Prior to purchasing his Class Vehicle, Plaintiff test drove the vehicle,

viewed advertisements for the vehicle and the vehicle’s window sticker, and spoke

with Ford sales representatives concerning the vehicle’s features. Neither Ford nor

its agents, dealers, or other representatives informed Plaintiff of the true fuel

economy rating of the vehicle at any time either prior to or following his purchase,

whether at the point of sale or otherwise. Plaintiff relied on Defendant’s

misrepresentations and omissions in deciding to purchase his vehicle.

      16.    Specifically, the window sticker stated that the Class Vehicle’s miles

per gallon ratings were: 24 highway, 19 city, and 21 combined. The window sticker

also stated that the vehicle was covered by Ford’s New Vehicle Limited Warranty.

Plaintiff relied on these representations when deciding to purchase his vehicle.

      17.    Plaintiff has suffered an ascertainable loss as a result of Ford’s

omissions and/or misrepresentations above, including but not limited to the

diminished value of his Class Vehicle. Had Ford disclosed the true fuel economy




                                          5
        2:19-cv-02125-CSB-EIL # 1      Page 6 of 30




ratings to Plaintiff, he would not have bought his Class Vehicle or would have paid

less for it.

       18.     Defendant Ford Motor Company is a Delaware corporation with its

principal place of business at One American Road in Dearborn, Michigan.

       19.     At all times relevant herein, Defendant Ford engaged in the business of

designing, manufacturing, marketing, warranting, distributing, selling, and leasing

automobiles, including the Class Vehicles, throughout the United States.

                            FACTUAL ALLEGATIONS

       A. The EPA Requires Specific Fuel Economy Testing Methods

       20.     Under regulations issued by the United States Environmental

Protection Agency (“EPA”), every new car and truck or SUV up to 10,000 pounds

sold in the United States (the “New Vehicles”) must have a fuel economy label or

window sticker that contains the vehicle's miles-per-gallon (“MPG”) estimates. The

fuel economy ratings have been given to consumers since the 1970s and are posted

for the customers’ benefit to help them make valid comparisons between vehicles’

MPGs when shopping for a new vehicle.

       21.     The EPA’s standardized test procedures are “designed to create a level

playing field for all vehicles,” such that consumers can rely on these values when

determining which vehicles are more fuel efficient. Fuel economy is measured under

controlled conditions in a laboratory using a series of tests specified by federal law.


                                           6
       2:19-cv-02125-CSB-EIL # 1      Page 7 of 30




      22.    Manufacturers test their own vehicles and report the results to EPA.

Manufacturers do not test every new vehicle offered for sale. They are only required

to test one representative vehicle—typically a preproduction prototype—for each

combination of loaded vehicle weight class, transmission class, and basic engine.2

      23.    Ford utilizes “road load” tests to calculate fuel economy ratings that are

ultimately submitted to the EPA. According to Ford, “Road load is a vehicle-specific

resistance level used in vehicle dynamometer testing, including for fuel economy

ratings and emissions certifications. Road load is established through engineering

models that are validated through vehicle testing, including physical track tests

referred to as coastdown testing.”3

      24.    Coastdown testing simulates aerodynamic drag, tire rolling resistance,

and drivetrain frictional losses and provides the technical data used to program the

test dynamometers that generate EPA fuel economy ratings. In a coastdown test, a

vehicle is brought to a high speed on a flat, straight road and then set coasting in

neutral until it slows to a low speed. By recording the time the vehicle takes to slow

down, it is possible to model the forces affecting the vehicle.


2
 https://www.fueleconomy.gov/feg/which_tested.shtml (last accessed May 9,
2019).
3
  https://media.ford.com/content/fordmedia/fna/us/en/news/2019/02/21/ford-
investigating-process-for-us-emissions-certification-conc.html (last accessed May
9, 2019).

                                          7
          2:19-cv-02125-CSB-EIL # 1   Page 8 of 30




          25.   Coastdown tests are governed by tests developed by The Society of

Automotive 20 Engineers (“SAE”). Data variability and error can be controlled, but

several factors must be considered under the SAE standards, including calculation

of the mass of the vehicle, tire pressure, weather and environmental factors (e.g.,

wind speed, air temperature, humidity, and barometric pressure), aerodynamic

factors, road surface, experiment design and methodology, measurement errors and

data acquisition systems, and vehicle qualifications.

          26.   The EPA reviews manufacturer test results and confirms about 15–20%

of them through their own tests at the National Vehicles and Fuel Emissions

Laboratory.4 Some vehicle models are selected for testing because of consumer

complaints while others are selected at random. Historically, the EPA has audited

between 10% and 15% of new vehicle models (or about 150-200 vehicles), but this

has grown to 15-20% in recent years.5

          B. Ford Touts the Fuel Efficiency of Class Vehicles



4
 Specifically, the EPA tests vehicles by running them through a series of driving
routines, also called cycles or schedules. These test cycles represent a variety of
driving conditions including speed, acceleration, braking, air conditioning use, and
ambient temperatures. The test results from the driving cycles are combined to
yield individual “city” and “highway” values, and a “combined” fuel economy
value that assumes a 55% city/45% highway split. https://nepis.epa.gov/Exe/
ZyPDF.cgi/P100IENB.PDF?Dockey=P100IENB.PDF (last accessed May 9, 2019).
5
    Id.

                                          8
          2:19-cv-02125-CSB-EIL # 1    Page 9 of 30




          27.   Ford, knowing the importance of fuel economy to consumers,

deliberately advertised the Class Vehicles as fuel efficient.

          28.   For example, Ford touted the 2019 Ranger as the “most fuel-efficient

gas-powered midsize pickup in America.”6 Ford represented the 2019 Ford Ranger

as “providing a superior EPA-estimated city fuel economy rating and an unsurpassed

EPA-estimated combined fuel economy rating versus the competition.”7

Specifically, Ford represented that the 2019 Ranger as having “earned” EPA-

estimated fuel economy ratings of “21 mpg city, 26 mpg highway and 23 mpg

combined” when configured as a 4x2 truck, and EPA-estimated fuel economy

ratings of “20 mpg highway, 24 mpg highway, and 22 mpg combined” when

configured as a 4x4 truck.8 These fuel economy ratings were also advertised on the

vehicle’s window sticker.9




6
 http://www.campaign.ford.com/content/fordmedia/fna/us/en/news/2018/12/11/
ford-ranger-rated-most-fuel-efficient-gas-powered-midsize-pickup.html (last
accessed May 9, 2019).
7
    Id.
8
    Id.
9
 https://www.slashgear.com/2019-ford-ranger-fuel-economy-confirmed-via-an-
online-window-sticker-26555140/#jp-carousel-555142 (last accessed May 9,
2019).

                                           9
      2:19-cv-02125-CSB-EIL # 1     Page 10 of 30




      29.   The fuel economy of the 2019 Ford Ranger advertised by Ford has not

been consistent with reports by independent third parties and consumers. For

example, after taking the 2019 Ford Ranger on a 1,000 mile road trip, one automobile

writer reported an average of 19.5 miles per gallon while on the highway—

significantly less than the 24 mpg advertised by Ford.10 The discrepancy between

the fuel economy numbers promulgated by Ford and those reported by consumers

will likely cost consumers thousands of dollars more in fuel costs over the life of

Class Vehicles and result in increased vehicle pollution—neither of which was

bargained for by consumers at the time of purchase.

      30.   Ford knew or reasonably should have known that its representations to

both the public and the EPA pertaining to the fuel economy would be a major

consideration that consumers would rely upon when deciding to purchase or lease a

Class Vehicle.

      C. Ford Reveals Concerns with its Fuel Economy Calculations

      31.   In its annual report filed with the SEC on February 21, 2019, Ford

indicated that “[t]he Company has become aware of a potential concern involving




10
  https://www.tfltruck.com/2019/02/real-world-2019-ford-ranger-fuel-economy-
here-is-the-unexpected-result-after-a-1000-mile-road-trip-video/ (last accessed
May 9, 2019).

                                        10
           2:19-cv-02125-CSB-EIL # 1     Page 11 of 30




its U.S. emissions certification process” and that the Company “cannot provide

assurance that it will not have a material adverse effect on [Ford].”

           32.   That same day, Ford published a press release revealing that Ford knew

about the concern with the analytical modeling part of its U.S. fuel economy and

emissions compliance process as far back as September 2018, when employees

alerted Ford through its “Speak Up” employee reporting channel.11

           33.   At this time, Ford indicated that it was hiring an outside firm to conduct

an investigation into the vehicle road load specifications used in Ford’s emissions

and fuel economy testing and was also evaluating potential changes to its road-load

modeling process.12 In particular, Ford indicated that the 2019 Ranger was

potentially affected and the company was also “assessing additional vehicles as

well.”13 The relevant time period affecting Class Vehicles goes back to, at the very

least, 2017.14




11
   https://media.ford.com/content/fordmedia/fna/us/en/news/2019/02/21/ford-
investigating-process-for-us-emissions-certification-conc.html (last accessed May
9, 2019).
12
     Id.
13
     Id.
14
  https://www.freep.com/story/money/cars/2019/02/21/ford-stock-drops-amid-
news-gas-mileage-inquiry/2944609002/ (last accessed May 9, 2019).

                                             11
           2:19-cv-02125-CSB-EIL # 1    Page 12 of 30




           34.   Ford indicated at this time that the company had shared its concerns

with both the Environmental Protection Agency and the California Air Resources

Board (“CARB”). On February 18, 2019 Ford disclosed the concern with its

emissions certification process with the EPA. However, a spokesman for CARB

revealed that “as of [February 21], CARB has not received notification of the

mileage issue from Ford.”15 Early the next day, Steve Cliff, deputy executive officer

of CARB, told the Detroit Free Press that “[w]e learned of the apparent concerns

with Ford’s emissions certification through reports in the press.”16

           35.   Ford’s history of promulgating false fuel economy data is not new: in

2014, Ford had to downgrade the fuel economy ratings for six of its vehicles, by 1

to 7 mpg, making payments to the roughly 200,000 car owners affected. (See In re

Ford Fusion & C-Max Fuel Econ. Litig., No. 13-MD-2450 (S.D.N.Y.).)

           36.   Ford knew or reasonably should have known that its testing

methodology might yield materially inaccurate fuel economy ratings. At the time

Ford compensated affected vehicle owners in 2014, Alan R. Mulally, Ford’s chief




15
     Id.
16
     Id.

                                            12
      2:19-cv-02125-CSB-EIL # 1     Page 13 of 30




executive, said in a statement that “[w]e are also taking steps to improve our

processes and prevent issues like this from happening again.”17

      37.   Notwithstanding the fact that Ford was on notice about the impropriety

of its testing methodology since at least 2014, Ford has again promulgated

materially false fuel economy data. Ford’s recent disclosure of its concerns

demonstrates an intentional or otherwise reckless disregard for ensuring that its

testing methodology is proper.

      38.   The methods implemented by Ford to test fuel economy were not in

accordance with EPA's requirements and were insufficient in design, procedure,

content, execution, and/or completeness.

      D. Ford had Superior Knowledge of the Inaccurate Fuel Economy
         Testing

      39.   At all times, Ford possessed vastly superior information to that of

consumers. Ford knew of concerns associated with its fuel economy testing and

corresponding increase in MPG ratings since at least September 2018—

approximately five months before Ford chose to disclose its concerns to the public,

the EPA, and California regulators. This information was uniquely within Ford’s




17
  https://www.nytimes.com/2014/06/13/business/ford-lowers-fuel-economy-
ratings-on-some-of-its-cars.html (last accessed May 9, 2019).

                                        13
      2:19-cv-02125-CSB-EIL # 1     Page 14 of 30




possession and, given its proprietary nature, was not easily discoverable by

consumers.

      40.    Notwithstanding Ford’s awareness of concerns with its fuel economy

testing, Ford willingly disseminated false information to consumers through, at the

very least, advertisements and the Class Vehicles’ window stickers.

      41.    Ford knew, or reasonably should have known, that consumers would

rely upon the information disseminated through advertisements and window stickers

to compare material vehicle qualities to help make informed choices about the cars

they buy.

      42.    Ford failed to disclose that the fuel economy information relied upon

by consumers was materially false at the time of purchase or lease of the Class

Vehicles (or any time thereafter) and continued to sell Class Vehicles. Ford

intentionally concealed concerns associated with its fuel economy testing and failed

to provide any notice to consumers until February 21, 2019—well after Ford had or

should have had notice that its fuel economy ratings were not trustworthy or

accurate.

      43.    Although Ford knew the fuel economy data of Class Vehicles was not

trustworthy or accurate it intentionally or otherwise recklessly misrepresented this

data as such to the EPA, CARB, and consumers.




                                        14
       2:19-cv-02125-CSB-EIL # 1      Page 15 of 30




                       CLASS ACTION ALLEGATIONS

      44.    Plaintiff brings this action as a class action pursuant to Federal Rule of

Civil Procedure 23(a), (b)(2), and (b)(3) on behalf of the following Classes:

             The Nationwide Class
             All persons or entities who purchased or leased a Class
             Vehicle in the United States

             The Illinois Class
             All persons or entities who purchased or leased a Class
             Vehicle in Illinois.

      45.    Excluded from the Class are Defendant, its affiliates, employees,

officers and directors, persons or entities that purchased the Class Vehicles for

resale, and the Judge(s) assigned to this case. Plaintiff reserves the right to modify,

change, or expand the Class definition.

      46.    Certification of Plaintiff’s claims for class-wide treatment is

appropriate because Plaintiff can prove the elements of his claims on a class-wide

basis using the same evidence as would be used to prove those elements in individual

actions alleging the same claim.

      47.    This action has been brought and may be properly maintained on behalf

of each of the Classes proposed herein under Federal Rule of Civil Procedure 23.

      48.    Numerosity of the Class (Federal Rule of Civil Procedure

23(a)(1)) – The members of the Classes are so numerous that their individual joinder

is impracticable. Plaintiff is informed and believes that at least tens of thousands of

Class Vehicles were sold. Inasmuch as the class members may be identified through
                                          15
      2:19-cv-02125-CSB-EIL # 1       Page 16 of 30




business records regularly maintained by Defendant and its employees and agents,

and through the media, the number and identities of class members can be

ascertained. Members of the Classes can be notified of the pending action by e-mail,

mail, and supplemented by published notice, if necessary.

      49.   Commonality and Predominance (Federal Rule of Civil Procedure

23(a)(2)) – There are questions of law and fact common to the Classes. These

questions predominate over any questions affecting only individual class members.

These common legal and factual issues include, but are not limited to:

            a. Whether Defendant engaged in the conduct alleged herein;

            b. Whether Defendant designed, advertised, marketed, distributed,

                leased, sold, or otherwise placed Class Vehicles into the stream of

                commerce in the United States;

            c. Whether Defendant designed, manufactured, marketed, distributed,

                leased, sold or otherwise placed Class Vehicles into the stream of

                commerce in the United States when it knew, or should have known,

                that the fuel-economy ratings of the Class Vehicles were false;

            d. When Defendant first learned of the false fuel-economy ratings of

                the Class Vehicles;

            e. Whether Defendant intentionally concealed from consumers the true

                fuel-economy ratings of the Class Vehicles;


                                         16
       2:19-cv-02125-CSB-EIL # 1      Page 17 of 30




             f. Whether Defendant intentionally concealed from consumers that its

                fuel economy ratings were not accurate or trustworthy;

             g. Whether Plaintiff and the other Class members have been harmed

                by the fraud alleged herein;

             h. Whether Defendant was negligent in misrepresenting the fuel-

                economy ratings of the Class Vehicles;

             i. Whether Defendant was unjustly enriched by its deceptive practices;

             j. Whether Plaintiff and the other members of the Classes are entitled

                to equitable relief in the form of rescission of the purchase

                agreement or other injunctive relief and, if so, in what amount.

      50.    Typicality (Federal Rule of Civil Procedure 23(a)(3)) – The claims

of the representative Plaintiff are typical of the claims of each member of the Classes.

Plaintiff, like all other members of the Classes, has sustained damages arising from

Defendant’s conduct as alleged herein. The representative Plaintiff and the other

members of the Classes were and are similarly or identically harmed by the same

unlawful, deceptive, unfair, systematic, and pervasive pattern of misconduct

engaged in by Defendant.

      51.    Adequacy (Federal Rule of Civil Procedure 23(a)(4)) – The

representative Plaintiff will fairly and adequately represent and protect the interests

of the other members of the Classes and he has retained counsel who are experienced


                                          17
       2:19-cv-02125-CSB-EIL # 1      Page 18 of 30




and competent trial lawyers in complex litigation and class action litigation. There

are no material conflicts between the claims of the representative Plaintiff and the

other members of the Classes that would make class certification inappropriate.

Counsel for the Classes will vigorously assert the claims of all members of the

Classes.

      52.    Superiority (Federal Rule of Civil Procedure 23(b)(3)) – This suit

may be maintained as a class action under Federal Rule of Civil Procedure 23(b)(3),

because questions of law and fact common to the Classes predominate over the

questions affecting only individual members of the Classes and a class action is

superior to other available means for the fair and efficient adjudication of this

dispute. The damages suffered by individual class members are small compared to

the burden and expense of individual prosecution of the complex and extensive

litigation needed to address Defendant’s conduct. Further, it would be virtually

impossible for the members of the Classes to individually redress effectively the

wrongs done to them. Even if members of the Classes themselves could afford such

individual litigation, the court system could not. In addition, individualized litigation

increases the delay and expense to all parties and to the court system resulting from

complex legal and factual issues of the case. Individualized litigation also presents

a potential for inconsistent or contradictory judgments. By contrast, the class action

device presents far fewer management difficulties; allows the hearing of claims


                                           18
       2:19-cv-02125-CSB-EIL # 1        Page 19 of 30




which might otherwise go unaddressed because of the relative expense of bringing

individual lawsuits; and provides the benefits of single adjudication, economies of

scale, and comprehensive supervision by a single court.

      53.       The representative Plaintiff contemplates the eventual issuance of

notice to the proposed Class members setting forth the subject and nature of the

instant action. Upon information and belief, Defendant’s own business records and

electronic media can be utilized for the contemplated notices. To the extent that any

further notices may be required, the representative Plaintiff would contemplate the

use of additional media and/or mailings.

                                      COUNT I
                   Violations of the Magnuson-Moss Warranty Act
                         (On Behalf of the Nationwide Class)

      54.       Plaintiff incorporates and re-alleges paragraphs 1-53 as though fully set

forth herein.

      55.       Plaintiff brings this Count individually and on behalf of the members

of the Nationwide Class (the “Class,” for purposes of this Count).

      56.       This Court has jurisdiction to decide claims brought under 15 U.S.C.

§ 2301 by virtue of 28 U.S.C. § 1332(a) and (d).

      57.       Plaintiff is a “consumer” within the meaning of the Magnuson-Moss

Warranty Act, 15 U.S.C. § 2301(3).




                                            19
       2:19-cv-02125-CSB-EIL # 1      Page 20 of 30




      58.    Ford is a “supplier” and “warrantor” within the meaning of the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(4)-(5).

      59.    The Class Vehicles are “consumer products” within the meaning of the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).

      60.    15 U.S.C. § 2310(d)(1) provides a cause of action for any consumer

who is damaged by the failure of a warrantor to comply with a written or implied

warranty.

      61.    As more fully described above, in selling the Class Vehicles, Defendant

expressly warranted in advertisements that the Class Vehicles experienced fuel-

economy efficiency.

      62.    These express warranties are written warranties within the meaning of

the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(6). The Class Vehicles’

implied warranties are covered under 15 U.S.C. § 2301(7).

      63.    With respect to Plaintiff’s and the other Class members’ purchases or

leases of the Class Vehicles, the terms of Ford’s express and implied warranties

became part of the basis of the bargain between the parties.

      64.    Ford breached these warranties as described in more detail above.

Without limitation, the Class Vehicles experience less mpg than represented by Ford

to their customers, the public, and regulators.




                                          20
      2:19-cv-02125-CSB-EIL # 1      Page 21 of 30




      65.    Plaintiff and the other members of the Class have had sufficient direct

dealings with Ford or their agents (dealerships) to establish privity of contract

between Ford, on the one hand, and Plaintiff and the other Class members, on the

other hand. Nonetheless, privity is not required here because Plaintiff and each of

the other Class members are intended third-party beneficiaries of contracts between

the Ford or their dealers, and of their implied warranties. The dealers were not

intended to be the ultimate users of the Class Vehicles and have no rights under the

warranty agreements provided with the Class Vehicles; the warranty agreements

were designed for and intended to benefit consumers only.

      66.    Affording Ford a reasonable opportunity to cure their breach of written

warranties would be unnecessary and futile. At the time of sale or lease of each Class

Vehicle, Ford knew or should have known of the misrepresentations concerning the

Class Vehicles’ fuel economy ratings, but nonetheless failed to rectify the

misrepresentation. Under the circumstances, the remedies available under any

informal settlement procedure would be inadequate, and any requirement that

Plaintiff or the other Class members resort to an informal dispute resolution

procedure and/or afford Ford a reasonable opportunity to cure its breach of

warranties is excused and thus deemed satisfied.

      67.    As a direct and proximate result of Ford’s breaches of its Limited

Warranty and the implied warranty of merchantability, Plaintiff and the members of


                                         21
       2:19-cv-02125-CSB-EIL # 1        Page 22 of 30




the proposed Classes and Subclasses have sustained damages in an amount to be

determined at trial.

      68.       The amount in controversy of Plaintiff’s individual claims meets or

exceeds the sum of $25. The amount in controversy of this action exceeds the sum

of $50,000, exclusive of interest and costs, computed on the basis of all claims to be

determined in this lawsuit.

      69.       Plaintiff, individually and on behalf of the Nationwide Class, seeks all

damages permitted by law, including diminution in the value of their vehicles, in an

amount to be proven at trial.

                                  COUNT II
 Violation Of Illinois’ Consumer Fraud and Deceptive Business Practices Act
                         (On Behalf of the Illinois Class)

      70.       Plaintiff incorporates and re-alleges paragraphs 1-53 as though fully set

forth herein.

      71.       Plaintiff brings this Count individually and on behalf of the members

of the Illinois Class (the “Class,” for purposes of this Count).

      72.       Illinois’s Consumer Fraud and Deceptive Business Practices Act

prohibits unfair or deceptive acts or practices in the conduct of any trade or

commerce, including among others, “the use or employment of any deception, fraud,

false pretense, false promise, misrepresentation or the concealment, suppression or

omission of any material fact, … whether any person has in fact been misled,


                                            22
       2:19-cv-02125-CSB-EIL # 1        Page 23 of 30




deceived, or damaged thereby.” 815 Ill. Comp. Stat. § 505/2. The Act also prohibits

suppliers from representing that their goods are of a particular quality or grade that

they are not.

      73.       The Class Vehicles are “merchandise” as defined in 815 Ill. Comp. Stat.

§ 505/1(b). Ford is a “person” as defined in 815 Ill. Comp. Stat. § 505/1(c). Plaintiff

and the other Illinois Class members are “consumers” as defined in 815 Ill. Comp.

Stat. § 505/1(e).

      74.       Ford has engaged in deception, fraud, unfair practices, and concealment

by the conduct, statements, and omissions described above, and by knowingly and

intentionally concealing from Plaintiff and the other Class Members the true fuel

economy ratings of the Class Vehicles (and the costs and diminished value of the

Class Vehicles as a result of Ford’s conduct). Accordingly, Ford engaged in unfair

or deceptive acts or practices as defined in 815 Ill. Comp. Stat. § 505/2, including

representing that the Class Vehicles have characteristics, uses, benefits, and qualities

which they do not have; representing that the Class Vehicles are of a particular

standard and quality when they are not; advertising the Class Vehicles with the intent

not to sell them as advertised; and otherwise engaging in conduct likely to deceive.

      75.       The facts concealed or not disclosed by Ford to Plaintiff and the Illinois

Class Members are material in that a reasonable consumer would have considered

them to be important in deciding whether to purchase the Class Vehicles or pay a


                                            23
      2:19-cv-02125-CSB-EIL # 1     Page 24 of 30




lesser price. Had Plaintiff and the Illinois Class Members known about the true fuel

economy ratings of the Class Vehicles, they would not have purchased the Class

Vehicles or would have paid less for them.

      76.   Plaintiff and the other Class members were injured as a result of Ford’s

conduct in that Plaintiff and the other Class members purchased Class Vehicles with

materially less miles per gallon ratings than advertised, overpaid for their Class

Vehicles and did not receive the benefit of their bargain, and their Class Vehicles

have suffered a diminution in value. These injuries are the direct and natural

consequence of Ford’s misrepresentations and omissions

      77.   The injuries suffered by Plaintiff and the Class Members are greatly

outweighed by any potential countervailing benefit to consumers or to competition,

nor are they injuries that Plaintiff and the Class Members should have reasonably

avoided.

      78.   Plaintiff’s and the other Class Members’ injuries were proximately

caused by Defendant’s fraudulent and deceptive business practices.

      79.   Ford’s conduct in this regard was wanton, willful, outrageous, and in

reckless indifference to the rights of Plaintiff and the other Class members and, as

such, warrants the imposition of punitive damages.




                                        24
       2:19-cv-02125-CSB-EIL # 1        Page 25 of 30




                                    COUNT III
                                 Fraud by Omission
                            (On Behalf of the Illinois Class)

      80.       Plaintiff incorporates and re-alleges paragraphs 1-53 as though fully set

forth herein.

      81.       Plaintiff brings this Count individually and on behalf of the members

of the Illinois Class (the “Class,” for purposes of this Count).

      82.       The nondisclosure and/or concealment of material facts made by

Defendant to Plaintiff and the other members of the Class, as set forth above, were

known, or through reasonable care should have been known, by Defendant to be

false and material and were intended to mislead Plaintiff and the other members of

the Class.

      83.       Plaintiff and the other Class members were actually misled and

deceived and were induced by Defendant to purchase the Class Vehicles which they

would not otherwise have purchased, or would have paid substantially less for.

      84.       As a result of the conduct of Defendant, Plaintiff and the other Class

members have been damaged in an amount to be determined at trial.

                                     COUNT IV
                                 Unjust Enrichment
                            (On Behalf of the Illinois Class)

      85.       Plaintiff incorporates and re-alleges paragraphs 1-53 as though fully set

forth herein.


                                            25
         2:19-cv-02125-CSB-EIL # 1      Page 26 of 30




         86.    Plaintiff brings this Count individually and on behalf of the members

of the Illinois Class (the “Class,” for purposes of this Count).

         87.    Because of its wrongful acts and omissions, Defendant charged a higher

price for the Class Vehicles than the Class Vehicles’ true value and Defendant

obtained money which rightfully belongs to Plaintiff and the other members of the

Class.

         88.    Plaintiff and members of the Class conferred a benefit on Defendant by

purchasing or leasing the Class Vehicles.

         89.    Defendant had knowledge that this benefit was conferred upon them.

         90.    Defendant has been unjustly enriched at the expense of Plaintiff, and

its retention of this benefit under the circumstances would be inequitable.

         91.    Plaintiff seeks an order requiring Defendant to make restitution to him

and the other members of the Class.

                                    COUNT VIII
                             Breach of Implied Warranty
                            (On Behalf of the Illinois Class)

         92.    Plaintiff incorporates and re-alleges paragraphs 1-53 as though fully set

forth herein.

         93.    Plaintiff brings this Count individually and on behalf of the members

of the Illinois Class (the “Class,” for purposes of this Count).




                                            26
       2:19-cv-02125-CSB-EIL # 1        Page 27 of 30




      94.       Ford is and was at all relevant times a “merchant, “seller,” and “lessor”

with respect to motor vehicles.

      95.       The Class Vehicles are and were at all relevant times “goods.”

      96.       A warranty that the Class Vehicles were in merchantable condition and

fit for the ordinary purpose for which vehicles are used is implied by law.

      97.       These Class Vehicles, when sold or leased and at all times thereafter,

did not conform to the promise or affirmations of fact made by Ford. Specifically,

as described above, the Class Vehicles’ fuel-economy ratings did not conform to the

fuel-economy representations made by Ford.

      98.       As a direct and proximate result of Defendant’s breach of implied

warranties, Plaintiff and the other members of the Class have been damaged in an

amount to be determined at trial.

                                     COUNT IX
                             Breach of Express Warranty
                            (On Behalf of the Illinois Class)

      99.       Plaintiff incorporates and re-alleges paragraphs 1-53 as though fully set

forth herein.

      100. Plaintiff brings this Count individually and on behalf of the members

of the Illinois Class (the “Class,” for purposes of this Count).




                                            27
       2:19-cv-02125-CSB-EIL # 1      Page 28 of 30




      101. As more fully described above, in selling the Class Vehicles, Defendant

expressly warranted in advertisements that the Class Vehicles experienced a certain

fuel-economy efficiency.

      102. These affirmations and promises were part of the basis of the bargain

between the parties.

      103. Defendants breached these express warranties arising from their

advertisements because the fuel economy ratings for their vehicles were false.

      104. As a direct and proximate result of Defendant’s breach of express

warranties, Plaintiff and members of the Class have been damaged in an amount to

be determined at trial.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff and the Class pray for judgment as follows:

      1.     For an order certifying this action as a class action;

      2.     For an order appointing Plaintiff as the representative of the Classes

and his counsel of record as Class counsel;

      3.     For an award of actual, general, special, incidental, statutory,

compensatory and consequential damages on claims as allowable and in an amount

to be proven at trial;

      4.     For an award of exemplary and punitive damages in an amount to be

proven at trial;


                                          28
      2:19-cv-02125-CSB-EIL # 1       Page 29 of 30




      5.      For attorneys’ fees and costs;

      6.      For an order enjoining the wrongful conduct alleged herein;

      7.      For interest;

      8.      For all such equitable relief and remedies as the Court deems just and

appropriate, including but not limited to, rescission; restitution; and unjust

enrichment;

      9.      For injunctive relief ordering Ford to immediately cease fuel economy

testing according to its flawed methodology;

      10.     For such other relief as the Court deems just and proper.

                              DEMAND FOR JURY TRIAL

      Plaintiff hereby demands a jury trial for all claims so triable.

Dated: May 9, 2019                      Respectfully submitted,

                                        /s/ Joel E. Brown
                                        Joel E. Brown
                                        416 Main Street, Suite 1300
                                        Peoria, Illinois 61602
                                        Telephone: 309-673-4357
                                        jb@joelebrown.com




                                          29
2:19-cv-02125-CSB-EIL # 1   Page 30 of 30




                             Adam J. Levitt
                             John E. Tangren
                             Adam Prom
                             DICELLO LEVITT GUTZLER LLC
                             Ten North Dearborn Street, Eleventh Floor
                             Chicago, Illinois 60602
                             Telephone: 312-214-7900
                             alevitt@dicellolevitt.com
                             jtangren@dicellolevitt.com
                             aprom@dicellolevitt.com

                             E. Powell Miller (P39487)
                             Sharon S. Almonrode (P33938)
                             William Kalas (P82113)
                             THE MILLER LAW FIRM, P.C.
                             950 W. University Drive, Suite 300
                             Rochester, MI 48307
                             Tel: (248) 841-2200
                             Facsimile: (248) 652-2852
                             epm@millerlawpc.com
                             ssa@millerlawpc.com
                             wk@millerlawpc.com

                             Joseph G. Sauder
                             Matthew D. Schelkopf
                             Joseph B. Kenney
                             SAUDER SCHELKOPF LLC
                             555 Lancaster Avenue
                             Berwyn, PA 19312
                             Tel: (610) 200-0581
                             Facsimile: (610) 421-1326
                             jgs@sstriallawyers.com
                             mds@sstriallawyers.com
                             jbk@sstriallawyers.com

                             Attorneys for Plaintiff




                               30
